1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT

9                               CENTRAL DISTRICT OF CALIFORNIA

10

11   ANTHONY BOUYER,                           )   Case No. CV 20-0335 FMO (KSx)
                                               )
12                      Plaintiff,             )
                                               )
13                v.                           )   JUDGMENT
                                               )
14   S AND U INVESTMENTS, LLC,                 )
                                               )
15                      Defendant.             )
                                               )
16

17         IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.

18

19   Dated this 27th day of March, 2020.

20

21                                                                   /s/
                                                              Fernando M. Olguin
22                                                         United States District Judge

23

24

25

26

27

28
